DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-12, 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blekher et al. (US 2009/0308184). This rejection was applied in Paragraphs 10-20 of the Non-Final Rejection mailed on 01/06/22.  The rejection remains in effect. Please see Response to Arguments below.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blekher et al. (US 2009/0308184). This rejection was applied in Paragraph 25 of the Non-Final Rejection mailed 01/06/22.  The rejection remains in effect.  Please see Response to Arguments below. 
Claims 5, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blekher et al. (US 2009/0308184) in view of Zhang (US 2016/0228103).  This rejection was applied in Paragraphs 26-28 of the Non-Final Rejection mailed 01/06/22.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 04/05/22, with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “the cap comprises at least one plastics component which allows penetration with a cannula having a diameter of 2 mm and is configured to automatically reseal such that, after penetration with the cannula, the cap is leak tight at least up to 2 bar internal pressure”.  Applicant then argued this feature is met by the cap having the next three features recited in the claims including: a first plastics component having a shore hardness that allows penetration with a cannula and automatically reseals; a second, harder plastics component radially surrounding the first, softer plastics component; and the second plastics component having a region that extends into the container body – therefore the claim as currently written is clear.  The Examiner agrees, therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 04/05/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 involving the Blekher reference have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 18 to recite “wherein the body has an outer surface which has a flange at the open end and the flange has substantially a same external diameter as an outer diameter of the cap” and then argued that this feature is not taught by the prior art Blekher et al. (US 2009/0308184).  See page 6-7 of Applicant’s remarks. The Examiner respectfully disagrees and submits the following in rebuttal.  The Examiner notes and agrees with Applicant’s reading of Blekher as having an internal skirt portion that frictionally engages the collection tube (85) on page 8, lines 1-7 of Remarks.  Applicant referred to Figure 25, but the Examiner refers to Figure 27 – also cited by Applicant in Remarks – and also Figure 23.  Figure 23 shows the collection tube (85) having a body (850) with an open end (881).  The open end (881) includes a flange (lip 870) having a flat portion (872) and curved portion  (871).  Figure 27 shows the cap (90’) having a recess (960’) formed next to the internal annular skirt (921’).  When the cap (90’) is placed on the tube (85), the recess (‘960) of the cap (90’) receives the flange (lip 870) in a manner similar to that shown in Figure 20 such that the annular elastomeric ring (927’) on the lower outer portion of the internal annular skirt (921’) contacts the second sidewall portion (885) of the tube. See Paragraphs 0135.  The Examiner submits that when the recess (‘960) of the cap (90’) receives the flange (lip 870) such that the annular elastomeric ring (927’) on the lower outer portion of the internal annular skirt (921’) contacts the second sidewall portion of the tube, the diameter of the annular elastomeric (‘927) is “substantially the same” as the diameter of the flange (lip 870) at the point where they contact.  Therefore, the prior art Blekher teaches “wherein the body (tube 85) has an outer surface which has a flange (lip 870) at the open end (top opening 881) and the flange (lip 870) has substantially a same external diameter as an outer diameter (elastomeric ring 927’) of the cap. The Examiner notes Applicant has argued that the outer diameter of the internal skirt portion (921’) is not an outer diameter of the cap.  The Examiner respectfully disagrees and submits that claims 1 and 18 simply recite “an outer diameter of the cap”.  The Examiner submits the outer diameter of the internal skirt portion (921’) is one of two outer diameters (outer diameter of internal skirt 921’ and outer diameter the outer cap 910) present in the cap of Blekher.  
Applicant has argued that Blekher does not teach the features of “the cap comprises at least one plastics component which allows penetration with a cannula having a diameter of 2 mm and is configured to automatically reseal such that, after penetration with the cannula, the cap is leak tight at least up to 2 bar internal pressure”.  The Examiner respectfully disagrees.  As noted by Applicant on page 9 of Remarks (directed to Clarity), the combination of features required to meet this limitation are 
c) a first plastics component having a shore hardness that allows penetration with a cannula and automatically reseals, d) a second, harder plastics component radially surrounding the first, softer
plastics component, and e) the second plastics component having a region that extends into the container body. The Examiner submits this is what Blekher teaches. As noted in Paragraph 11 of the Non-Final Rejection mailed 01/06/22, Blekher teaches a cap includes a first plastics component (stopper 950’) disposed in a region of the cap radially within a second plastics component (internal annular skirt portion 921’) such that the second plastics component (skirt portion 921’) is located between the container body (85) and the first plastics component (stopper 950’) - and also spaces the first plastics component (stopper 950’) from the container body (85). See Figure 27. Blekher recites a softer thermoplastic elastomer (stopper 950’) as the first plastics component in Paragraphs 0009, 0017, 0127, 0146, 0161 and claims 10 and 35. Blekher recites a harder polyethylene as the second plastics component in Paragraphs 0009, 0017, 0146, 0161, and claims 10 and 35.  Since the prior art Blekher teaches features  (c), (d), and (e) listed above directed to the first and second plastics components, 
the cap of Blekher comprises at least one plastics component which allows penetration with a cannula having a diameter of 2 mm and is configured to automatically reseal such that, after penetration with the cannula, the cap is leak tight at least up to 2 bar internal pressure” as recited in the claim. 
Applicant has also argued that the references do not teach use of their devices in an airflow operated tube mail system.  See page 7 of Remarks. The Examiner submits this argument is directed to an intended use of the device. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 27, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798